      Case 1:19-cv-00385-DLC Document 22 Filed 08/29/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
                                       :
DANIEL L. JUNK,                        :               19cv385 (DLC)
                                       :
                         Plaintiff,    :             OPINION AND ORDER
                                       :
                -v-                    :
                                       :
BOARD OF GOVERNORS OF THE FEDERAL      :
RESERVE SYSTEM,                        :
                         Defendant.    :
                                       :
---------------------------------------X


APPEARANCES:

For plaintiff:
Frank J. Dito, Jr.
Law Offices of Frank J. Dito, Jr.
1610 Richmond Road
Staten Island, NY 10304
(718) 701-2776

For defendant:
Monica Pilar Folch
United States Attorney's Office
Southern District Of New York
86 Chambers Street, Third Floor
New York, NY 10007
(212) 637-6559

DENISE COTE, District Judge:

     On January 14, 2019, Daniel Junk (“Junk”) filed this action

against the Board of Governors of the Federal Reserve System

(the “Board”) under the Freedom of Information Act (“FOIA”) to

compel production of records relating to three loans made by the

Federal Reserve Bank of New York (the “FRBNY”).         The Board
        Case 1:19-cv-00385-DLC Document 22 Filed 08/29/19 Page 2 of 12



rejected Junk’s FOIA request, concluding that the records in

question were records of the FRBNY.         The Board now moves to

dismiss this action for lack of subject matter jurisdiction and

improper venue.     The parties have also filed cross-motions for

summary judgment.      The Board’s motion to dismiss is denied.          The

Board’s motion for summary judgment is granted in part, as is

Junk’s motion for summary judgment.

                                 BACKGROUND

       The following facts are undisputed.        The Federal Reserve

System was created by Congress in 1913 pursuant to the Federal

Reserve Act.     12 U.S.C. § 222.     The Federal Reserve System is

composed of the Board, located in Washington, D.C., and twelve

regional Federal Reserve Banks (“FRBs”).          12 U.S.C. §§ 222, 224.

The Board supervises the operations of the FRBs.           12 U.S.C. §

224.

       On April 3, 2018, Junk submitted a FOIA request to the

Board for “any records from Maiden Lane LLC, Maiden Lane II LLC,

and Maiden Lane III LLC [(the “Maiden Lane LLCs”)] containing

the . . . nine-digit, alphanumeric CUSIP number 40431LA9.”               The

Maiden Lane LLCs were limited liability companies created by the

FRBNY during the 2008 financial crisis.         In 2008, pursuant to

Section 13(3) of the Federal Reserve Act, the Board authorized

the FRBNY to issue loans to the Maiden Lane LLCs, which the

Maiden Lane LLCs used to purchase assets from certain financial

                                      2
      Case 1:19-cv-00385-DLC Document 22 Filed 08/29/19 Page 3 of 12



institutions.   See 12 U.S.C. § 343 (1991) (as amended 2010).          In

closing out the Maiden Lane LLCs in August 2012, the FRBNY sold

eight residual securities that, according to the FRBNY’s

website, “had been factored to zero and consequently dropped

from [its] portfolio holding report.”        Junk believes that among

these residual securities was a security with CUSIP number

40431LA9.

     On June 6, the Board denied Junk’s request.         The Board

concluded that its “duty to search records [was] not triggered

because the Board is not reasonably likely to have information

responsive to [Junk’s] request.”        The Board further explained

that because the FRBNY had issued loans to the Maiden Lane LLCs

under its own authority, the FRBNY maintained the records

related to the Maiden Lane LLCs. 1

     On January 14, 2019, Junk initiated the instant action.           On

April 29, the Board filed a motion to dismiss for lack of

subject matter jurisdiction and improper venue, or for summary

judgment.   Junk opposed the Board’s motions and cross-moved for

summary judgment on May 29.     The motions were fully submitted on

July 15.




1 On June 25, Junk emailed the Board “appeal[ing]” his FOIA
request, which the Board denied on January 22, 2019.
                                    3
      Case 1:19-cv-00385-DLC Document 22 Filed 08/29/19 Page 4 of 12



                               DISCUSSION

     I.   Subject Matter Jurisdiction

     The Board moves to dismiss this action for lack of subject

matter jurisdiction.    It reasons that, because FOIA only

provides courts with jurisdiction upon a showing that an agency

has withheld “agency records,” and the records at issue are

housed at the FRBNY, there is no subject matter jurisdiction

over this lawsuit.

     FOIA grants district courts “jurisdiction to enjoin the

agency from withholding agency records . . . improperly withheld

from complainant.”    5 U.S.C. § 552(a)(4)(B).      As the Second

Circuit has explained, the term jurisdiction in the statute

refers to the court’s “remedial power, not subject matter

jurisdiction.”   Main St. Legal Servs., Inc. v. Nat’l Sec.

Council, 811 F.3d 542, 566 (2d Cir. 2016).        The Board’s motion

to dismiss for lack of subject matter jurisdiction is therefore

denied.

    II.   Summary Judgment

     The parties have cross-moved for summary judgment on Junk’s

FOIA request.    Summary judgment may not be granted unless all of

the submissions taken together “show[] that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”      Fed. R. Civ. P. 56(a).

“Summary judgment is appropriate when the record taken as a

                                    4
        Case 1:19-cv-00385-DLC Document 22 Filed 08/29/19 Page 5 of 12



whole could not lead a rational trier of fact to find for the

non-moving party.”      Smith v. Cnty. of Suffolk, 776 F.3d 114, 121

(2d Cir. 2015) (per curiam) (citation omitted).           “In order to

prevail on a motion for summary judgment in a FOIA case, the

defending agency has the burden of showing that its search was

adequate.”    Carney v. U.S. Dep't of Justice, 19 F.3d 807, 812

(2d Cir. 1994).     “Affidavits or declarations supplying facts

indicating that the agency has conducted a thorough search . . .

are sufficient to sustain the agency’s burden” and “are accorded

a presumption of good faith.”        Id. (citation omitted).

     Absent a relevant exemption, FOIA requires a federal agency

to disclose “agency records” in its possession.           See 5 U.S.C. §

552(a)(4)(B).     Under FOIA, documents are “agency records” if:

“(1) the agency created or obtained the relevant records, and

(2) the agency is in control of the documents at the time of the

FOIA request.”     Fox News Network, LLC v. Bd. of Governors of

Fed. Reserve Sys., 601 F.3d 158, 160 (2d Cir. 2010).

     The Secretary of the Board is the official custodian of

“all Board records, including records that are in possession or

control of the Board, any [FRB], or any Board or Reserve Bank

employee.”    12 C.F.R. § 261.3(a).       Federal regulations define

which records of the Board are “agency records” for purposes of

FOIA.    See Fox News Network, 601 F.3d at 161.        Those regulations

define the “Records of the Board” to include records of the FRBs

                                      5
      Case 1:19-cv-00385-DLC Document 22 Filed 08/29/19 Page 6 of 12



in two circumstances.    The regulations provide that Records of

the Board include:

     (i)   In written form, or in nonwritten or machine-
           readable form; all information coming into the
           possession and under the control of the Board,
           any Board member, any Federal Reserve Bank, or
           any officer, employee, or agent of the Board or
           of any Federal Reserve Bank, in the performance
           of functions for or on behalf of the Board that
           constitute part of the Board's official files; or

     (ii) That are maintained for administrative reasons in
          the regular course of business in official files
          in any division or office of the Board or any
          Federal Reserve Bank in connection with the
          transaction of any official business.

12 C.F.R. § 261.2(i)(1)(i)-(ii) (emphasis supplied).

     Under this definition, FRB records are Board records either

(1) “when they are created pursuant to the ‘performance of

functions for or on behalf of the Board,’” or (2) “when they

‘are maintained for administrative reasons in the regular course

of business in official files in any division or office of the

Board or any [FRB] in connection with the transaction of any

official business.’”    Fox News Network, 601 F.3d at 161 (quoting

12 C.F.R. § 261.2(i)(1)(i)-(ii)).

       In Fox News Network, the Second Circuit considered

whether records of certain lending activity by the FRBs would

constitute Board records under either prong of the regulation,

12 C.F.R. § 261.2(i)(1)(i) (“prong one”) or (ii) (“prong two”).

601 F.3d at 161.    It held that FRB records relating to loans


                                    6
      Case 1:19-cv-00385-DLC Document 22 Filed 08/29/19 Page 7 of 12



which “the Board neither issues nor authorizes” are not covered

by prong one.   Id.   Based on the “statutory scheme that enacted

the Federal Reserve System,” the court concluded, loans neither

issued nor authorized by the Board are made neither “on ‘behalf

of the Board’” nor under its “delegated authority.”          Id.

     At the same time, the Court of Appeals held that FRB

records concerning the loans at issue there could constitute

Board records under prong two of the regulation.         Id. at 162.

To the extent such records were “maintained for administrative

reasons in the regular course of business in official files in

any division or office of the Board or any [FRB] in connection

with the transaction of any official business,” they were Board

records under 12 C.F.R. § 261.2(i)(1)(ii).        Fox News Network,

601 F.3d at 161.

     In this case, Junk has requested records relating to loans

issued pursuant to Section 13 of the Federal Reserve Act, 12

U.S.C. § 343.   12 U.S.C. § 343 (1991) (amended 2010).         As it

then stood, 2 Section 343 empowered the Board “by the affirmative

vote of not less than five members,” “[i]n unusual and exigent

circumstances, . . . [to] authorize any [FRB]” to extend

emergency loans to “any individual, partnership, or


2 The statute was amended by the Dodd-Frank Wall Street Reform
and Consumer Protection Act, Pub. L. No. 111-203, 124 Stat.
1376, as of July 21, 2010 (the “Dodd-Frank Act”).
                                    7
      Case 1:19-cv-00385-DLC Document 22 Filed 08/29/19 Page 8 of 12



corporation.”   Id.   Thus, the records sought by Junk concern

loans that the FRBNY issued with Board authorization. 3

     The Board authorized the loans in question during the 2008

financial crisis, under conditions of severe economic distress.

Their issuance resulted in information coming into the

possession of the Board and/or an FRB “in the performance of

functions for or on behalf of the Board.”        12 C.F.R. §

261.2(i)(1)(i).   As such, under prong one of the regulation,

records in “the possession and under the control of” the FRBNY

concerning these loans are Board records.        Id.

     Defending its decision not to conduct any search, the Board

maintains that these records are not Board records under prong

one because Board staff confirmed that such records are “housed”

at the FRBNY.   But, under the plain language of the regulation

the location of records does not determine whether records are

records of the Board.    Assuming the other requirements of the

regulation are met, Board records include “all information

coming into the possession and under the control of . . . any

Federal Reserve Bank . . . or any officer, employee, or agent of

. . . any Federal Reserve Bank.”        12 C.F.R. § 261.2(i)(1)(i).



3 In contrast, the loans at issue in Fox News Network were issued
under authority delegated to the FRBs under 12 U.S.C. § 347b.
601 F.3d at 161.


                                    8
      Case 1:19-cv-00385-DLC Document 22 Filed 08/29/19 Page 9 of 12



     The Board also asserts that the records in question are not

Board records under prong one because they concern loans that

the FRBNY made under 12 U.S.C. § 343, which FRBNY staff have

stated were “not a Board-delegated function.”        The staff

contends instead that it is the FRBs that have the statutory

authority to lend.    While the § 343 loans may be made by the

FRBs, the FRBs must first obtain Board authorization for

issuance of the loans.     Moreover, the definition of Board

records in prong one of the regulation does not hinge on whether

records were created pursuant to “Board-delegated” functions.

Instead, it provides that records created in the performance of

functions “for or on behalf of the Board” are Board records.

The authorization of a § 343 loan is the performance of a Board

function and the Board does not suggest otherwise.         The records

sought by Junk are therefore Board records under prong one of 12

C.F.R. § 261.2(i)(1).

     Finally, the Board asserts that the documents are not Board

records because it is the longstanding interpretation of the

staff of the Board and the FRBNY that they are not.          While

regularity in practice is commendable, it does not relieve the

Board from strict adherence to the definition of Board records

contained in the Board’s regulations.




                                    9
     Case 1:19-cv-00385-DLC Document 22 Filed 08/29/19 Page 10 of 12



     These records, however, are not Board records under the

regulation’s second prong.     Under prong two, records kept “in

official files in . . . any [FRB] in connection with the

transaction of any official business” are Board records, but

only if they are “maintained for administrative reasons in the

regular course of business.”     12 C.F.R. § 261.2(i)(1)(ii).

Senior Special Counsel in the Board’s Legal Division declares

that records “maintained for administrative reasons” at the FRBs

“primarily relate to examination and supervisory activities,

certain data collection and reporting activities, and the

selection and appointment of FRB directors, and not to . . .

lending activities.”    This declaration reasonably describes the

types of records that the Board is likely to maintain for

“administrative reasons.” 4   Records concerning the Maiden Lane

LLCs are not managerial or supervisory documents that the Board

would maintain for “administrative reasons.”

     Junk argues that the Board’s proposed reading of prong two

deserves no deference under Auer v. Robbins, 519 U.S. 452

(1997), because it is unreasonable to read the regulation not to




4
 Although the Second Circuit in Fox News Network ordered the
Board to search FRB records relating to lending activities under
prong two of 12 C.F.R. § 261.2(i)(1), the Board did not argue
that records relating to the loans at issue there would not
constitute records kept for “administrative reasons.” 601 F.3d
at 162.
                                   10
     Case 1:19-cv-00385-DLC Document 22 Filed 08/29/19 Page 11 of 12



cover certain of the records he has requested.        He points to his

request for daily data feeds from the FRBs to the Board about

the Maiden Lane LLCs lending activities, as well as Board

reports generated from these feeds and distributed to “select

Senior Staff at the [FRBNY].”     This argument misses the mark.

While it is true that the Board employee’s declaration is not

entitled to Auer deference as an agency interpretation of its

own regulation, this is so because the declaration is not the

Board’s “‘authoritative’ or ‘official position’” of its

regulatory interpretation.     See Kisor v. Wilkie, 139 S. Ct.

2400, 2416 (2018).   The declaration is nonetheless entitled to a

“presumption of good faith.”     Carney, 19 F.3d at 812.      In any

event, the Board proposes a natural reading of prong two.          The

Board has carried its burden of showing that the transactional

records concerning the Maiden Lane LLC loans that Junk requests

are not managerial or supervisory documents “maintained for

administrative reasons in the regular course of business.”             12

C.F.R. § 261.2(i)(1)(ii).     Thus, they are not Board records

under prong two of the regulation and the Board need not conduct

a search for the requested documents among its administrative

records.

   III.    Venue

     The Board moves to dismiss this case for improper venue.

FOIA’s venue requirements are set forth in 5 U.S.C. §
                                   11
        Case 1:19-cv-00385-DLC Document 22 Filed 08/29/19 Page 12 of 12



522(a)(4)(B).      See Akutowicz v. United States, 859 F.2d 1122,

1226 (2d Cir. 1988).       It provides that district courts “in the

district in which the complainant resides, or has his principal

place of business, or in which the agency records are situated,

or in the District of Columbia,” may enjoin an agency from

improperly withholding agency records.          5 U.S.C. § 552(a)(4)(B)

(emphasis supplied).

     Venue lies in this district.          As discussed, the Board takes

the position that the records sought by Junk are located at the

FRBNY, which is in Southern District of New York.

                                 CONCLUSION

     The Board’s April 29, 2019 motion to dismiss is denied.

The Board’s April 29 motion for summary judgment is granted in

part.    Junk’s May 29 motion for summary judgment is granted in

part.    The Clerk of Court shall close the case.


Dated:       New York, New York
             August 29, 2019


                                    ____________________________
                                           DENISE COTE
                                    United States District Judge




                                      12
